Citation Nr: 0922062	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By letter sent in May 2009, the Veteran was advised that the 
Veterans Law Judge who conducted a hearing held in May 2006 
was no longer employed by the Board, and he was offered the 
opportunity to testify at another hearing.  On June 4, 2009, 
the Board received the Veteran's response indicating that he 
desires to appear at a hearing in this matter before a 
Veterans Law Judge sitting at the RO.  

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the Veteran is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

1.  Schedule the Veteran for a Travel Board 
Hearing in accordance with applicable 
procedures.  The Veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate 
consideration.  The purpose of this remand is 
to ensure due process of law.  By this 
remand, the Board intimates no opinion, legal 
or factual, as to the ultimate disposition of 
this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




